PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1098


GEORGE G. MONROE,

                Plaintiff - Appellant,

           v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:13-cv-00074-FL)


Argued:   May 10, 2016                     Decided:   June 16, 2016


Before TRAXLER, Chief Judge, GREGORY, Circuit Judge, and Joseph
F. ANDERSON, Jr., Senior United States District Judge for the
District of South Carolina, sitting by designation.


Reversed and remanded with instructions by published opinion.
Chief Judge Traxler wrote the opinion, in which Judge Gregory
and Senior Judge Anderson concurred.


ARGUED: William Lee Davis, III, Lumberton, North Carolina, for
Appellant.   Marc David Epstein, SOCIAL SECURITY ADMINISTRATION,
Baltimore, Maryland, for Appellee. ON BRIEF: Thomas G. Walker,
United States Attorney, R.A. Renfer, Jr., Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.
TRAXLER, Chief Judge:

        George Monroe appeals the Social Security Administration’s

denial       of    his   applications   for       disability      insurance      benefits

(DIB)       and    supplemental     security       income     (SSI).          Because    we

conclude          that   the   administrative        law     judge      erred       by   not

conducting          a     function-by-function             analysis      of      Monroe’s

limitations and by not adequately explaining his decision, we

reverse and remand.

                                             I.

        In October 2007, Monroe filed applications for DIB and SSI,

alleging disability beginning December 8, 2006, due to uveitis 1;

back pain, breathing and memory problems; anxiety; depression;

and blackouts.

        His        applications       were        denied      initially          and      on

reconsideration in 2008, and he requested a hearing before an

administrative law judge.             Following the hearing, the ALJ (Judge

Leopold) denied the applications as well.                     In 2011, however, the

Appeals       Council     granted   Monroe’s       request       for   review,      vacated

Judge       Leopold’s     decision,    and    remanded      to    an   ALJ    for    a   new

decision that would include determinations on several specific

        1
       Dorland’s Illustrated Medical Dictionary defines “uveitis”
as “an inflammation of part or all of the uvea, the middle
(vascular) tunic of the eye, and commonly involving the other
tunics (the sclera and cornea, and the retina).”        Dorland’s
Illustrated Medical Dictionary 1798 (27th ed. 1988).



                                             2
issues.        The   Appeals     Council   decision    noted    that    Monroe    had

filed subsequent DIB and SSI claims on May 7, 2010, and the

decision specified that the ALJ on remand was to associate the

files and issue a new decision on all claims.

       A second ALJ (Judge Allen) then held a supplemental hearing

in    late   2011.         He   subsequently   found    that    Monroe    was     not

disabled from December 8, 2006, to February 7, 2012, the date of

his decision.

       Monroe lost his administrative appeal and filed a complaint

in district court.              Considering cross-motions for judgment on

the     pleadings,     a    United    States   magistrate       judge    issued    a

memorandum and recommendation (M&R).             In the M&R, the magistrate

judge recommended that the district court deny Monroe’s motion,

grant    the    Commissioner’s       motion,   and     affirm    the    denial    of

benefits.       The district court indeed granted the Commissioner’s

motion, thereby upholding the benefits denial.                   Monroe has now

appealed.

                                  Legal Background

       Before discussing the evidence in the record and the ALJ’s

analysis thereof, we begin with an overview of the five-step

sequential evaluation that ALJs must use in making disability

determinations.         The applicable Social Security Administration

regulations set out the five-step process in significant detail.



                                           3
We recently summarized the process in Mascio v. Colvin, 780 F.3d
632 (4th Cir. 2015):

       [T]he ALJ asks at step one whether the claimant has
       been working; at step two, whether the claimant’s
       medical impairments meet the regulations’ severity and
       duration requirements; at step three, whether the
       medical impairments meet or equal an impairment listed
       in the regulations; at step four, whether the claimant
       can perform her past work given the limitations caused
       by her medical impairments; and at step five, whether
       the claimant can perform other work.

Id. at 634.        The burden is on the claimant to make the requisite

showing at the first two steps, see Bowen v. Yuckert, 482 U.S.
137, 146 n.5 (1987), and if he fails to carry that burden, he is

determined not to be disabled.              At the third step, the burden

remains on the claimant, see Pass v. Chater, 65 F.3d 1200, 1203

(4th Cir. 1995), and he can establish his disability if he shows

that his impairments match a listed impairment, see Mascio, 780
F.3d at 634-35.

       However, if the claimant fails at that step, the ALJ then

must     determine    the   claimant’s      residual    functional   capacity

(RFC), “which is ‘the most’ the claimant ‘can still do despite’

physical and mental limitations that affect h[is] ability to

work.”       Id. at 635 (quoting 20 C.F.R. § 416.945(a)(1)).                In

making      this   assessment,    the   ALJ   “‘must    first   identify   the

individual’s functional limitations or restrictions and assess

his    or   her    work-related   abilities    on   a   function-by-function




                                        4
basis, including the functions’ listed in the regulations.” 2                         Id.

at   636     (quoting    Social        Security    Ruling   96-8p,     61   Fed.     Reg.

34,474, 34,475 (July 2, 1996)).                   Only after such a function-by-

function      analysis    may     an    ALJ   express     RFC   “‘in   terms    of    the

exertional levels of work.’”                  Id. (quoting SSR 96-8p, 61 Fed.

Reg. at 34,475).

       In     determining     a   claimant’s       RFC,   the    ALJ   must    consider

“‘all of [the claimant’s] medically determinable impairments of

which [the ALJ is] aware,’ including those not labeled severe at

step two.”         Id. at 635 (quoting 20 C.F.R. § 416.945(a)(2)).                     He

also       must   “consider   all      [the   claimant’s]       symptoms,     including

pain, and the extent to which [his] symptoms can reasonably be

accepted as consistent with the objective medical evidence and

       2   The listed functions include

       the claimant’s (1) physical abilities, “such as
       sitting,   standing,    walking,     lifting,    carrying,
       pushing,   pulling,   or    other    physical    functions
       (including manipulative or postural functions, such as
       reaching, handling, stooping, or crouching)”; (2)
       mental    abilities,    “such     as    limitations     in
       understanding,    remembering,     and     carrying    out
       instructions, and in responding appropriately to
       supervision, coworkers, and work pressures in a work
       setting”;   and   (3)   other   work-related     abilities
       affected by impairments “such as skin impairment(s),
       epilepsy, impairment(s) of vision, hearing or other
       senses, and impairment(s) which impose environmental
       restrictions.”

Mascio v. Colvin, 780 F.3d 632, 636 n.5 (4th Cir. 2015) (quoting
20 C.F.R. § 416.945(b)-(d)).



                                              5
other   evidence.”           20     C.F.R.       § 404.1529(a);      see    20    C.F.R.

§ 416.929(a).         “When the medical signs or laboratory findings

show    that     [the      claimant      has]       a     medically        determinable

impairment(s) that could reasonably be expected to produce [his]

symptoms,      such   as    pain,     [the       ALJ]   must   then    evaluate      the

intensity and persistence of [the claimant’s] symptoms so that

[the ALJ] can determine how [his] symptoms limit [his] capacity

for work.”     20 C.F.R. §§ 404.1529(c)(1), 416.929(c)(1).

       Once the ALJ has determined the claimant’s RFC, the ALJ

then proceeds to step four, where the burden rests with the

claimant to show that he is not able to perform his past work.

See Bowen, 482 U.S. at 146 n.5; Mascio, 780 F.3d at 635.                           If he

successfully makes that showing, the process proceeds to step

five.   See Mascio, 780 F.3d at 635.

       “At step five, the burden shifts to the Commissioner to

prove, by a preponderance of the evidence, that the claimant can

perform other work that ‘exists in significant numbers in the

national       economy,’          considering       the     claimant’s           residual

functional capacity, age, education, and work experience.”                           Id.

(quoting       20       C.F.R.       §§ 416.920(a)(4)(v),             416.960(c)(2),

416.1429).       “The      Commissioner      typically      offers    this       evidence

through the testimony of a vocational expert responding to a

hypothetical that incorporates the claimant’s limitations.”                          Id.

If the Commissioner satisfies that burden, then the claimant is

                                             6
found to be not disabled and his benefits application is denied.

See id.

                                   Testimony

     Having provided this background, we will now summarize the

evidence    before   the   ALJ,    as    it   is    relevant   to   this    appeal,

including testimony, medical records, and other evidence.                     Then

we will discuss the ALJ’s analysis, before moving on to address

the legal issues Monroe raises.

     At the time of the hearing in late 2011, Monroe was 32.                     He

testified he left high school in his senior year because of

daytime tiredness, confusion, and seizures.                  His work record was

spotty in his early years after school.

     He reported that in 2007, when he was 27, he was working as

a dockworker when he went temporarily blind in his left eye.                    He

testified    he   was   nodding    off    and      falling   asleep   and   having

memory lapses and blackouts, and was diagnosed with sarcoidosis.

He went to see Dr. Somnath Naik, underwent a sleep study, and

was diagnosed with narcolepsy 3 and sleep apnea.

     Monroe testified that he uses a continuous positive airway

pressure (CPAP) machine.          He testified that the CPAP had “done a

little . . . but there’s always a vague like drifting type

     3   Dorland’s   Illustrated   Medical   Dictionary   defines
“narcolepsy” as “recurrent, uncontrollable, brief episodes of
sleep,   often   associated   with   hypnagogic   hallucinations,
cataplexy, and sleep paralysis.” Dorland’s, at 1098.


                                         7
feeling . . . at all times” and he also “still ha[s] sleep

problems sometimes like I drift off and just nod off and fall to

sleep.”      A.R. 87.     Monroe testified regarding the spaced-out

feeling that, when it is happening, he really needs to just wait

for it to pass.      He stated that Dr. Naik wanted to prescribe him

medication but that he could not afford it. 4

      Asked to describe his episodes of extreme sleepiness or

blackouts, Monroe testified:

      I can say that the fatigue is usually pretty extreme.
      I do better sometimes when I can get a little more
      rest but I . . . work at the storehouse, I can be
      sitting and I’ll just drift off, I’ll just nod off.
      And as far as the seizures they stated them as absence
      seizures a while back. I basically just freeze up, I
      can even be talking to somebody and I’ll just freeze.
      And I . . . had to grow to notice it myself because
      you know if it’s happening to you I didn’t really
      notice it at first . . . .

A.R. 93.     Monroe testified that the episodes happen “about two

or   three   times   a   day.”   A.R.    93.   He   said   they   seem   more

prevalent when “there’s a lot going on, if there’s a little

confusion or if I’m where I have to move back and forth a lot.”

A.R. 94.      He also testified that he had fallen asleep while

driving before as well.          Monroe reported that he usually can

only wait out these episodes until they pass.



      4 Monroe’s attorney, in her opening statement at the
hearing, represented that Monroe’s then-recent medical records
were “quite sparse” because he had not had insurance and was
going without treatment. A.R. 69.


                                     8
       Monroe   also   testified      that    he     suffered      from   chronic

bronchitis.      He reported having problems sustaining his breath

and he stated that he thought he could walk a block, but he

would have to walk slowly.       He claimed that even folding clothes

sometimes tires him out so much that he needs to sit to catch

his breath.     He stated that he volunteers at a church and during

the day he sits down and rests at least three or four times a

day, usually for a few minutes.

       He also testified that he suffered from neck and back pain

as a result of multiple automobile accidents.                And he reported

chest and knee pain as well.

       Regarding his eye problems, Monroe represented that they

were   under    control,   although    he    still    had   some    problems   at

times.    He also reported that anxiety and depression, which had

been problems for him in the past, were under control.

       A vocational expert (VE) also testified at the hearing.                 In

questioning the VE, the ALJ described the following hypothetical

person:

       Now, if you assume a hypothetical individual who has
       the same age, education and work experience as the
       claimant and has an RFC to perform light exertional
       work.   This individual should only have occasional
       climbing of stairs or ramps, only occasional bending,
       balancing, stooping, crawling, kneeling or couching.
       This individual should never climb ropes, ladders or
       scaffolds, this individual should avoid occupations
       with hazardous machinery and concentrated exposure to
       fumes.   This individual would be limited to simple,


                                       9
      routine, repetitive tasks and would need to work in a
      well lit environment.

A.R. 107.        The VE testified that such a hypothetical person

could not perform any of Monroe’s past work, either as Monroe

actually performed it or as it is performed in the national

economy.    However, the VE testified that there were jobs that

such a person could perform.         The VE specifically identified the

jobs of cashier, sales attendant, and cafeteria attendant.

      When questioned by Monroe’s attorney, the VE testified that

if the hypothetical person the ALJ described “need[ed] to take a

break approximately three to four times a day voluntarily and

then is having also two to three times a day moments where he

either falls asleep or . . . blacks out and . . . goes off task

for . . . five to ten minutes at a time,” he would not be able

to sustain competitive employment and “that would be excessive

breaks.”    A.R. 110.

                                Medical Records

      In light of the issues presented on appeal, we will limit

our   discussion     of   the    medical   records   primarily    to   those

relating    to     Monroe’s     episodes   of     fatigue   and   loss   of

consciousness and to Monroe’s mental limitations.

      Dr. Naik treated Monroe in early 2008.                A January 2008

record from Dr. Naik noted that Monroe reported a “history of

blacking out spells and headaches”; that Monroe “state[d] his


                                      10
symptoms have been present . . . at least for 15 years including

symptoms of excessive daytime sleepiness and sleep attacks and

symptoms of cataplexy”; and that he had a “history of asthma for

20 years,” a “history of seizure disorder,” and a “[h]istory of

obstructive sleep apnea disorder for 20 years.”                  A.R. 550. 5     The

record states, “The patient also gives symptoms of cataplexy

where he has had mild generalized weakness as if he is going to

fall, though he was conscious.            These episodes occurred when he

was excited or laughing, which is classic for cataplexy, but he

never had fall.”        A.R. 551.

       Dr.    Naik’s    “impression”      stated    in   part,     “Symptoms      of

uncontrollable         sleep   and   daytime     confusional      episodes      and

symptoms of cataplexy which goes with diagnosis of narcolepsy

with       cataplexy    and    symptoms     of     obstructive     sleep       apnea

disorder.”      A.R. 552.      The report indicated Dr. Naik would “send

[Monroe] for diagnostic sleep study followed by MSLT testing 6


       5 Dorland’s   Illustrated   Medical  Dictionary   defines
“cataplexy” as “a condition in which there are abrupt attacks of
muscular weakness and hypotonia triggered by an emotional
stimulus such as mirth, anger, fear, or surprise” and notes that
“[i]t is often associated with narcolepsy.” Dorland’s, at 282.

       6
       An MSLT is a full-day test consisting of five scheduled
naps that tests for excessive daytime sleepiness related to
narcolepsy or hypersomnia.   See Sleep Education, Multiple Sleep
Latency      Test    (MSLT)     –     Overview     and     Facts,
http://www.sleepeducation.org/disease-detection/multiple-sleep-
latency-test/overview-and-facts    (saved    as    ECF    opinion
attachment).


                                       11
where     MSLT      will    be   done      if        sleep   study       is   negative     for

obstructive         sleep    apnea        disorder.           This       is   to   rule    out

narcolepsy.”        A.R. 552 (footnote added).                 The report also noted,

“His symptoms of cataplexy narcolepsy diagnosis [are] definite.

The patient obviously is disabled to work and should not work

until his problems are fixed because he ha[s] [a] high risk of

getting hurt on the job or hurting somebody else and he also

should not drive due to his symptoms [until] these symptoms are

fully evaluated and taken care of.”                     A.R. 552.

        Monroe   underwent       a    sleep          study    on     February      7,     2008.

Concerning the results, Dr. Naik observed, “Mildly reduced sleep

efficiency with significantly decreased N3 stage, 7 mildly reduced

REM sleep.       Patient appears to have mainly central apneas during

CPAP titration.             However, these were corrected with high CPAP

pressures.”         A.R. 611.        Dr. Naik recommended “CPAP at 8cm of

water    by   using    heated     humidification             and    by    using    full   face

mask.”     A.R. 611.         He also stated, “If patient has symptoms of

restless      leg     syndrome       or    periodic          limb    movement      disorder,




     7 “The two main types of sleep are rapid-eye-movement (REM)
sleep and non-rapid-eye-movement (NREM) sleep.” Healthy Sleep –
Natural              Patterns              of              Sleep,
http://healthysleep.med.harvard.edu/healthy/science/what/sleep-
patterns-rem-nrem (saved as ECF opinion attachment).        “NREM
sleep can be broken down into three distinct stages: N1, N2, and
N3.” Id. Stage N3 is “the deepest stage of NREM.” Id.


                                                12
treatment    of    that    may     improve    sleep    efficiency         and   sleep

architecture.”      A.R. 611.

       A treatment note from Dr. Naik from the day after the study

indicated that Monroe continued to be sleepy and fatigued and

that he had been turned down for government assistance paying

for medications.          The note reported that a pulmonary function

test on January 21, 2008, produced normal results.                        Dr. Naik’s

impression was “[m]ild obstructive apnea disorder with excessive

daytime   sleepiness       with    symptoms   of   narcolepsy       and    cataplexy

with   excessive    daytime       sleepiness.”        A.R.   612.     The       record

stated that Dr. Naik planned for Monroe to “repeat [the] sleep

study” using a CPAP and undergo “MSLT testing to evaluate for

continue[d] daytime sleepiness to see if the patient does have

narcolepsy.”      A.R. 612.       The report stated that after testing,

       [Monroe]   might   benefit   from   [an]   agent  like
       venlafaxine for cataplexy. He also would benefit from
       [an] agent like modafinil for excessive daytime
       sleepiness, but . . . he needs financial help.    Note
       will be given to take to social services to assess for
       financial help of his medical treatment and further
       evaluation by doing repeat sleep study and MSLT
       testing.   In meantime, [Monroe] is cautioned . . .
       not to drive long distance[s] and [to] stop driving
       when he is sleepy. . . . Neurological evaluation also
       will be helpful to make sure he does not have partial
       complex seizures causing passing out episodes.

A.R. 613.

       Monroe underwent a second sleep study on April 1, 2008.

Dr. Naik observed, “Good sleep efficiency with good sleep stages


                                        13
with increased REM sleep stage” and “[n]o significant periodic

limb movement disorder.”           A.R. 656.

     The    day    after     the   second    study,      Monroe    underwent     MSLT

testing using a CPAP machine.                Dr. Naik’s impression from the

testing was “Abnormal multiple sleep latency testing with short

sleep latency period and more than 2 SOREMPS.                     In view that the

patient    has    symptoms    of    cataplexy,    this      strongly    favors    the

diagnosis of narcolepsy with cataplexia.                  Patient has very good

sleep   efficiency     and     had    poor     control    of    his    sleep    apnea

disorder based on preceding sleep study on CPAP.”                   A.R. 657.

     Several months later, on September 28, 2008, Monroe was

admitted to the Southeastern Regional Medical Center for mental

distress and medication management.                A record from Dr. Audrea

Marchant    noted     that     Monroe       was   “very     focused     on     having

narcolepsy” and that he reported having “sleep attacks of at

least 60 seconds in duration,” which frequently occurred while

he was driving.       A.R. 674, 676.           She also reported that Monroe

was “focused on seizures” and “confusion.”                     A.R. 674 (internal

quotation marks omitted).

     Based on his complaints, a neurologist, Dr. Indra Gatiwala,

was brought in for a consultation.                A report from Dr. Gatiwala

stated that, considering Monroe’s complaints, “[w]e will make

sure that [Monroe] had completed the MSLT and sleep study to

evaluate    for     narcolepsy,       cataplexy,      and      obstructive      sleep

                                        14
apnea.”     A.R. 681.       The report also recommended several tests,

including an “EEG awake and asleep to rule out complex partial

seizures.”      A.R. 681.      Following the EEGs, the results of which

Dr.   Gatiwala     described       as   “normal,”     A.R.    690,   Dr.   Gatiwala

concluded that there was “no evidence for any seizure activity

of any kind,” A.R. 677.            Apparently because he was unaware that

Monroe had already undergone sleep studies and an MSLT earlier

in the year, A.R. 679 (“He was sent for the MSLT and sleep

study, but it was never completed.”), Dr. Gatiwala “noted that

the narcolepsy testing was incomplete,” A.R. 677.

      Monroe was discharged from Southeast Regional on October 1.

Dr. Merchant’s discharge summary noted,

      There was no time, whether the patient was working in
      one-to-one or was social on the unit, where he
      presented with any type of sleep attack, drop attack,
      or period of staring into space that would be
      consistent with absence seizures.    He did at no time
      display any symptoms that would be consistent with
      complex partial seizures. When assured that he likely
      did not have seizures or narcolepsy, the patient began
      to complain of “significant difficulty breathing.”

A.R. 677.       But testing did not support that Monroe was having

trouble breathing either.           Dr. Merchant noted that she “informed

[Monroe]    that   there     was    absolutely       no    functional   impairment

noted during this hospitalization and that would not support his

request for disability.”           A.R. 678.

      Related    to   his   second      DIB    and   SSI    applications,    Monroe

underwent two consultative examinations in December 2010.                        A

                                          15
December 11, 2010, report from Dr. Morton Meltzer indicated that

Monroe had continued to complain of daily seizures and that he

had reported that he could not return to one of his past jobs

until he had been “cleared of the seizures for at least six

months.”     A.R. 837.         Dr. Meltzer stated that what Monroe “seems

to describe is more narcolepsy [than seizures because] he just

falls asleep.”       A.R. 837.

       Shortly thereafter, Monroe underwent another consultative

examination with a Dr. Ferriss Locklear.                      Monroe reported to Dr.

Locklear     that    he      had     been    diagnosed       with     sleep       apnea    and

narcolepsy,      that     he   uses     a    CPAP    machine,       and    that      he   falls

asleep easily if he is driving.

       Regarding      Monroe’s         mental       limitations,          two     particular

reports    are      relevant.           Ashley        L.     Booth,       M.A.,      Licensed

Psychological Associate, and Henry William Link, Ph.D., Licensed

Practicing Psychologist, conducted a consultative examination of

Monroe on January 11, 2008, as a result of his initial DIB and

SSI    applications,           and     determined          that      Monroe       “appeared

marginally     low      in     terms    of        reliably    and     safely      mastering

directions     and    procedures”           and    that    his    “ability      to    sustain

attention, efforts, and constructive interpersonal relationships

over time in goal-oriented activities was . . . moderately low.”

A.R.    558.         In      contrast,       Dr.      Meltzer       opined      after      his

consultative examination, conducted on December 11, 2010, that

                                              16
Monroe was “able to understand, retain, and follow instructions”

and   able      to    “sustain      attention           to    perform       simple      repetitive

tasks.”      A.R. 839.

      Additionally, state agency medical consultants determined

in relation to Monroe’s second DIB and SSI applications that

Monroe was mentally limited in the following ways: (1) he was

“[m]oderately          limited”         in      his     “ability         to    understand          and

remember        detailed          instructions”              in     that      he      could        only

“understand and carry out s/r/r tasks for [two–hour] periods

during     [a        normal]      workday,”           A.R.        144,     159;      (2)    he      was

“moderately          limited”      in     his     “ability         to    carry       out    detailed

instructions” and in his “ability to complete a normal workday

and   workweek        without      interruptions             from    psychologically              based

symptoms      and      to    perform         at     a   consistent            pace    without        an

unreasonable number and length of rest periods” in that Monroe

could “make simple work related decisions psych based s/s will

intrude but rarely,”               A.R. 144-45, 159-60; he was “[m]oderately

limited”     in      his    “ability         to    interact        appropriately           with     the

general      public”        in     that      he     could         “accept      supervision          and

interact        [with]           coworkers”           but         “would      work         best      in

enviro[n]ments          that      d[id]      not      require       frequent         interpersonal

contacts,” A.R. 145, 160; and he was “[m]oderately limited” in

his “ability to respond appropriately to changes in the work



                                                   17
setting,” although he could “adapt to simple change and avoid

hazards,” A.R. 145, 160-61.

                                 ALJ’s Opinion

     The ALJ issued his decision in early 2012 and determined

that Monroe was not disabled during the relevant time period.

The ALJ found that Monroe met his burden at step one to show he

had not been working.          At step two, he found that Monroe had the

following     severe,    medically      determinable        impairments:          sleep

apnea,     narcolepsy,        myalgias,          uveitis,   anxiety,        and     mood

disorder. 8     At   step     three,    the       ALJ   determined   that    none     of

Monroe’s      impairments      nor     any       combination      thereof     met    or

medically     equaled   any     of    the    impairments     in    the   Listing      of

Impairments.

     The ALJ next determined that Monroe had the RFC to perform

“light    work,” 9   except    that    “he       should   climb   stairs    or    ramps


     8 A claimant has a severe impairment if an impairment or
combination of impairments significantly limits his physical or
mental ability to perform basic work activities. See 20 C.F.R.
§§ 404.1520(c), 404.1521(a), 416.920(c), 416.921(a).

     9   “Light work” is defined in the regulations as involving

     lifting no more than 20 pounds at a time with frequent
     lifting or carrying of objects weighing up to 10
     pounds.   Even though the weight lifted may be very
     little, a job is in this category when it requires a
     good deal of walking or standing, or when it involves
     sitting most of the time with some pushing and pulling
     of arm or leg controls.   To be considered capable of
     performing a full or wide range of light work, [the
(Continued)
                                            18
occasionally,”         “should      never     climb     ropes    or    ladders,”       “is

limited    to    occasional        bending,       balancing,    stooping,     crawling,

kneeling, or crouching,” “should avoid hazardous machinery and

concentrated exposure to fumes,” “is restricted to work in a

well-lit environment,” and “is limited to simple, routine, and

repetitive      tasks.”       A.R.    16.         The   ALJ   recognized      that    this

determination was in conflict with some of Monroe’s testimony

regarding       his    symptoms     and     resulting     functional     limitations.

Although    the       ALJ   found    that    Monroe’s     claimed     symptoms       could

reasonably be expected to be caused by the impairments that the

ALJ found, the ALJ nonetheless found that Monroe’s “statements

concerning the intensity, persistence and limiting effects of

these symptoms [were] not credible to the extent they [were]

inconsistent with the” RFC that the ALJ had described.                        A.R. 17.

     Most       relevant      to    this     appeal      is    the    ALJ’s    analysis

concerning the severe impairments of sleep apnea and narcolepsy.

As to these impairments, the ALJ stated the following:

     The claimant has a history of respiratory problems.
     While these conditions may cause the claimant some
     discomfort, they do not preclude work.    In January
     2008, he complained of excessive daytime sleepiness.
     At that time, the claimant reported having a history
     of sleep apnea and narcolepsy.  A pulmonary function



     claimant] must have the ability to do substantially
     all of these activities.

20 C.F.R. §§ 404.1567(b), 416.967(b).


                                             19
     test, taken earlier that month, had yielded normal
     results. Upon examination, the claimant’s respiratory
     system was also within normal limits.      At that time,
     sleep testing showed evidence of moderate obstructive
     sleep apnea and periodic limb [movement] disorder. He
     was   then   diagnosed  with   mild   obstructive   apnea
     disorder   with   excessive   daytime   sleepiness   with
     symptoms of narcolepsy.      One month later, a sleep
     study indicated that the claimant had mildly reduced
     sleep efficiency with significantly decreased [N3]
     stage, mildly reduced REM sleep.          The claimant’s
     treating physician . . . then recommended treating the
     claimant’s condition with a continuous positive airway
     pressure machine (CPAP) (Ex.18F).       From that point
     forward,    his   conditions    were   controlled    with
     conservative treatment.       In September 2008, the
     claimant underwent electroencephalography [EEG], after
     complaining of confusion and narcolepsy.       The study
     yielded normal results.    Since then, the claimant has
     not reported any exacerbations of [his] condition. At
     a consultative examination in December 2010, he
     reported that he continued to use a CPAP machine.
     Upon examination, however, the claimant’s respiratory
     system was normal.      He was then diagnosed with a
     history of sleep apnea and narcolepsy. (Ex.33F). The
     claimant has not reported any exacerbations of his
     condition, since then. The undersigned considered the
     claimant’s subjective complaints and the objective
     evidence   in   determining   the   residual   functional
     capacity.    As such, the undersigned finds that the
     claimant’s resulting limitations are consistent with
     the residual functional capacity.

A.R. 17.

     The ALJ also noted later in his opinion that Monroe had

“alleged that he was unable to work because of . . . sleep

apnea,” but in fact that “condition is controlled.”       A.R. 19.

The ALJ cited the fact that Dr. Naik “consistently described the

claimant’s sleep apnea as mild or moderate.”   A.R. 19.




                                20
       As for the limitations resulting from Monroe’s myalgias,

eye problems, anxiety, and mood disorder, the ALJ found that

they   were     “consistent      with”        with   the       RFC    that   the   ALJ    had

described.      A.R. 18, 19, 20.

       The ALJ also addressed evidence in the record concerning

Monroe’s mental limitations.              Regarding Mr. Booth and Dr. Link’s

January 2008 determination that Monroe “appeared marginally low,

in terms of mastering basic directions or procedures reliably

and safely” and that his “ability to sustain attention, efforts,

and constructive interpersonal relationships over time in goal-

oriented activities was moderately low,” the ALJ stated simply

that he gave it “limited weight” because “the objective evidence

or the claimant’s treatment history did not support” it.                                  A.R.

19-20.       On the other hand, the ALJ noted that Dr. Meltzer’s

subsequent       December        2010     consultative               examination,        which

produced the opinion that Monroe “was able to understand, retain

and    follow    instructions”          and    “able      to     sustain     attention     to

perform      simple,        repetitive        tasks,”      was       “supported     by    the

objective evidence.”            A.R. 20.           Accordingly, he gave it “some

weight, to the extent that it [was] consistent with the” RFC

that   the    ALJ     had    identified.           A.R.    20.         Finally,    the    ALJ

considered      the     state     agency        medical         consultants,       whom    he

identified as having “opined that [Monroe] had mild limitations

in     activities       of      daily     living          and        maintaining     social

                                              21
functioning”       and    “a      moderate       limitation     in     concentration,

persistence, and pace.”             A.R. 20.        The ALJ stated simply that

the opinions were “supported by the objective evidence and the

claimant’s   subjective         complaints”       and   that    the    he     gave    them

“significant weight.”          A.R. 20.

     At    step    four,       considering        the   RFC    that     the    ALJ     had

identified, he determined that Monroe was unable to perform his

past work.        However, based on the testimony of the vocational

expert, the ALJ determined that jobs did exist in the national

economy    for     a     person     with     Monroe’s    age,        education,       work

experience, and RFC.              He therefore determined that Monroe was

not disabled, and he denied his application for benefits.

                                           II.

     We review de novo a district court’s decision on a motion

for judgment on the pleadings.                  See Korotynska v. Metropolitan

Life Ins. Co., 474 F.3d 101, 104 (4th Cir. 2006).                           A district

court will affirm the SSA’s disability determination “when an

ALJ has applied correct legal standards and the ALJ’s factual

findings   are     supported        by   substantial      evidence.”           Bird    v.

Commission of Soc. Sec. Admin., 699 F.3d 337, 340 (4th Cir.

2012).

     Monroe argues that the ALJ committed several legal errors

in analyzing the record before him.



                                           22
                                           A.

        Monroe first argues that Judge Allen erred in not affording

great weight to the findings Judge Leopold made regarding his

severe     impairments     in     the   now-vacated        2010    decision.        We

disagree.

     The fact that the Appeals Council vacated Judge Leopold’s

decision and remanded for a new decision is dispositive here.

The SSA treats the doctrine of res judicata as applying when it

has “made a previous determination or decision . . . on the same

facts    and   on    the   same    issue    or    issues,    and       this    previous

determination        or    decision        has    become     final        by     either

administrative or judicial action.”                20 C.F.R. §§ 404.957(c)(1),

416.1457(c)(1)       (emphasis     added);       see   Lively     v.    Secretary    of

Health and Human Servs., 820 F.2d 1391, 1392 (4th Cir. 1987)

(“Congress has clearly provided by statute that res judicata

prevents reappraisal of both the Secretary’s findings and his

decision in Social Security cases that have become final.”).

Here,    Judge      Leopold’s     decision,      having    been    vacated,      never

became final, and thus the doctrine of res judicata did not

apply.

     Monroe maintains that our decisions in Lively and Albright

v. Commissioner of the Social Security Administration, 174 F.3d
473 (4th Cir. 1999), and Social Security Acquiescence Ruling 00-

1(4), 65 Fed. Reg. 1936-01 (Jan. 12, 2000), require a different

                                           23
result.      That is not the case, however.           Interpreting Albright

and Lively, Acquiescence Ruling 00-1(4) explained that “where a

final decision of SSA after a hearing on a prior disability

claim contains a finding required at a step in the sequential

evaluation process for determining disability, SSA must consider

such finding as evidence and give it appropriate weight in light

of   all    relevant   facts   and   circumstances     when    adjudicating   a

subsequent disability claim involving an unadjudicated period.” 10

65 Fed. Reg. at 1938 (emphasis added).             Nothing in that rule, or

in our circuit precedent, indicates that findings in prior non-

final      decisions   are   entitled   to   any   weight.     See   20   C.F.R.

§§ 404.981, 416.1481 (“The Appeals Council’s decision, or the

decision of the [ALJ] if the request for review is denied, is

binding unless you or another party file an action in Federal

district court, or the decision is revised.” (emphasis added)).

Accordingly, Judge Allen did not err in considering Monroe’s

applications de novo.

                                        B.

        Monroe next maintains that the ALJ erred in not determining

his RFC using a function-by-function analysis.               We agree.




      10 Monroe fails to come to terms with the finality
requirement and simply omits the language pertaining to finality
when he quotes the SSA’s Acquiescence Ruling.


                                        24
       The process for assessing RFC is set out in Social Security

Ruling 96-8p.       See Mascio, 780 F.3d at 636.                     Under that ruling,

the “‘assessment must first identify the individual’s functional

limitations or restrictions and assess his or her work-related

abilities     on      a     function-by-function              basis,      including        the

functions’ listed in the regulations.”                       Id. (quoting SSR 96-8p,

61 Fed. Reg. at 34,475).                Only after such a function-by-function

analysis may an ALJ express RFC “‘in terms of the exertional

levels of work.’”                Id. (quoting SSR 96-8p, 61 Fed. Reg. at

34,475).      We    have        explained       that    expressing     the    RFC    before

analyzing     the     claimant’s          limitations          function      by    function

creates     the    danger        that     “‘the       adjudicator      [will]      overlook

limitations or restrictions that would narrow the ranges and

types of work an individual may be able to do.’” 11                           Id. at 636

(quoting SSR 96-8p, 61 Fed. Reg. at 34,476).

       By expressing Monroe’s RFC first and only then concluding

that    the   limitations          caused        by     Monroe’s      impairments         were

consistent     with       that    RFC,    the    ALJ    made    this   very       error    and

thereby     created       the    danger    that       the   ruling   identifies.           The

error is most concerning regarding Monroe’s alleged episodes of


       11
        Expressing a claimant’s RFC in exertional terms without
conducting a function-by-function analysis also could lead the
adjudicator to “‘find that the individual has limitations or
restrictions that he or she does not actually have.’”     Mascio,
780 F.3d at 636 (quoting SSR 96-8p, 61 Fed. Reg. at 34,476).


                                            25
loss of consciousness and fatigue.                          Monroe testified that he

would lose consciousness about two or three times per day and

would need to take several breaks during the day because of

fatigue.     The     ALJ    indeed       found           that   Monroe    had   the    severe

impairments of sleep apnea and narcolepsy, and he concluded that

Monroe’s impairments could reasonably be expected to cause his

claimed symptoms.       Nevertheless, he never made specific findings

about whether Monroe’s apnea or narcolepsy would cause him to

experience     episodes        of       loss        of     consciousness        or    fatigue

necessitating breaks in work and if so, how often these events

would occur.        See SSR 96-8p, 61 Fed. Reg. at 34,478 (“In all

cases in which symptoms, such as pain, are alleged, the RFC

assessment     must     .    .      .     [i]nclude             a   resolution        of   any

inconsistencies in the evidence as a whole” and “[s]et forth a

logical explanation of the effects of the symptoms, including

pain, on the individual’s ability to work”).                            Rather, he simply

concluded    that     Monroe     was      capable          of   light    work    (with     the

exceptions   he     identified)         and     that       Monroe’s      claimed     symptoms

were “not credible to the extent they are inconsistent with” the

RFC the ALJ identified. 12 A. 17; see also A.R. 19 (ALJ’s

finding that Monroe’s “allegations are not fully credible”).


     12 In Mascio, we criticized the use by the ALJ of similar
language, noting that it got “things backwards by implying that
ability to work is determined first and is then used to
(Continued)
                                               26
      We have not adopted a rule of per se reversal for errors in

expressing the RFC before analyzing the claimant’s limitation

function by function.           See Mascio, 780 F.3d at 636.             However, we

have held that “remand may be appropriate where an ALJ fails to

assess    a    claimant’s       capacity    to   perform      relevant    functions,

despite contradictory evidence in the record, or where other

inadequacies in the ALJ’s analysis frustrate meaningful review.”

Id.   (alterations       and    internal    quotation        marks   omitted).    We

conclude that this is just such a case.

      Because the ALJ never determined the extent to which Monroe

actually       experienced      episodes    of   loss    of     consciousness    and

extreme fatigue, we cannot determine whether the hypothetical

questions posed to the VE included all of Monroe’s functional

limitations, as they needed to do in order to be useful.                         See

Hines v. Barnhart, 453 F.3d 559, 566 (4th Cir. 2006) (“In order

for a vocational expert’s opinion to be relevant or helpful, it

must be based upon a consideration of all other evidence in the

record,       and   it   must   be   in    response     to    proper   hypothetical

questions which fairly set out all of claimant’s impairments.”




determine the claimant’s credibility.” 780 F.3d at 639
(internal quotation marks omitted).  On remand, the ALJ should
assess Monroe’s credibility in the context of the function-by-
function analysis of the limitations caused by Monroe’s
impairments, which the ALJ will then use to determine Monroe’s
RFC.


                                           27
(alteration and internal quotation marks omitted)).                             On remand,

the ALJ will need to consider Monroe’s narcolepsy and apnea, and

all of his other physical and mental impairments, severe and

otherwise, and determine, on a function-by-function basis, how

they    affect    his    ability       to   work.         Only    once    the     ALJ    has

conducted such an analysis will he be able to move on to steps

four and five, concerning Monroe’s ability to perform past work

and his ability to perform other work that exists in significant

numbers in the national economy.                 See Mascio, 780 F.3d at 636.

                                            C.

       Independent       from    the    aforementioned           flaw    in     the    ALJ’s

analysis,       Monroe      also       contends      that        the     ALJ     did     not

satisfactorily explain his decision to partly discredit Monroe’s

testimony       regarding       the    symptoms     and    functional          limitations

resulting   from     his    impairments.            Relatedly,         Monroe    maintains

that the ALJ did not satisfactorily explain his decision to not

rely on certain medical records that Monroe contends support his

testimony. 13     We agree that the ALJ’s opinion lacks the specific

analysis that would allow for meaningful review.

       Social     Security       Ruling     96-8p      explains         that     the     RFC

“‘assessment must include a narrative discussion describing how


       13
        20 C.F.R. §§ 404.1527(c) and 416.927(c) describe how
medical opinions are to be weighed in determining entitlement to
disability benefits.


                                            28
the evidence supports each conclusion, citing specific medical

facts (e.g., laboratory findings) and nonmedical evidence (e.g.,

daily activities, observations).’”         Id. (quoting SSR 96-8p, 61

Fed. Reg. at 34,478; see also Clifford v. Apfel, 227 F.3d 863,

872   (7th   Cir.   2000)   (observing   that   the   ALJ   “must   build    an

accurate     and    logical    bridge    from   the    evidence      to     his

conclusion”).       We have held that “[a] necessary predicate to

engaging in substantial evidence review is a record of the basis

for the ALJ’s ruling,” including “a discussion of which evidence

the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.”                Radford

v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013).

                                    1.

      The ALJ cited evidence that he appeared to believe tended

to discredit Monroe’s testimony regarding his claimed episodes

of loss of consciousness and fatigue.             However, he failed to

“build an accurate and logical bridge from the evidence to his

conclusion” that Monroe’s testimony was not credible.               Clifford,
227 F.3d at 872.     The facts the ALJ cited were as follows:

      The claimant has a history of respiratory problems.
      While these conditions may cause the claimant some
      discomfort, they do not preclude work.     In January
      2008, he complained of excessive daytime sleepiness.
      At that time, the claimant reported having a history
      of sleep apnea and narcolepsy.   A pulmonary function
      test, taken earlier that month, had yielded normal
      results. Upon examination, the claimant’s respiratory
      system was also within normal limits.   At that time,

                                    29
        sleep testing showed evidence of moderate obstructive
        sleep apnea and periodic limb [movement] disorder. He
        was   then   diagnosed  with   mild   obstructive   apnea
        disorder   with   excessive   daytime   sleepiness   with
        symptoms of narcolepsy.      One month later, a sleep
        study indicated that the claimant had mildly reduced
        sleep efficiency with significantly decreased stage,
        mildly reduced REM sleep.       The claimant’s treating
        physician . . . then recommended treating the
        claimant’s condition with a continuous positive airway
        pressure machine (CPAP) (Ex.18F).       From that point
        forward,    his   conditions    were   controlled    with
        conservative treatment.       In September 2008, the
        claimant underwent electroencephalography [EEG], after
        complaining of confusion and narcolepsy.       The study
        yielded normal results.    Since then, the claimant has
        not reported any exacerbations of [his] condition. At
        a consultative examination in December 2010, he
        reported that he continued to use a CPAP machine.
        Upon examination, however, the claimant’s respiratory
        system was normal.      He was then diagnosed with a
        history of sleep apnea and narcolepsy. (Ex.33F). The
        claimant has not reported any exacerbations of his
        condition, since then. The undersigned considered the
        claimant’s subjective complaints and the objective
        evidence   in   determining   the   residual   functional
        capacity.    As such, the undersigned finds that the
        claimant’s resulting limitations are consistent with
        the residual functional capacity.

A.R. 17.      The ALJ also noted Dr. Naik “consistently described

the claimant’s sleep apnea as mild or moderate.”             A.R. 19.

     Simply put, the ALJ does not indicate how any of the facts

he cited show that Monroe did not lose consciousness two or

three times daily or suffer extreme fatigue.            Although Monroe at

times     described   his    problems       as   blackouts   and    seizures,

significant     evidence    in   the    record    suggests   that    Monroe’s

symptoms were caused by narcolepsy, see, e.g., A.R. 657 (Dr.

Naik’s conclusion that the MSLT results “strongly favor[ed] the

                                       30
diagnosis       of     narcolepsy      with       cataplexia”);     A.R.    837   (Dr.

Meltzer’s conclusion that Monroe’s explanation of his symptoms

“seems to describe . . . more narcolepsy [than seizures because]

he just falls asleep”), and the ALJ found that narcolepsy was a

severe impairment of Monroe’s.                  In citing “normal” results from

pulmonary and respiratory tests and an EEG, the ALJ did not

explain why he believed these results had any relevance to the

question of what symptoms Monroe suffered from narcolepsy. 14                        Nor

does    the    ALJ    explain    why    he    believed   that      the   intensity   of

Monroe’s apnea had any relevance to that question.

       As for the ALJ’s statement that Monroe started using a CPAP

machine       and    “[f]rom    that    point     forward,   his    conditions    were

controlled with conservative treatment,” A.R. 17, it is hard to

know what the ALJ meant.               To the extent that the ALJ meant that

use of the CPAP was successful in reducing or eliminating his

fatigue episodes of loss of consciousness, he does not cite any




       14
       Dr. Naik, after all, was aware of all of the test results
other than the EEG when he determined that the MSLT results
“strongly   favor[ed]   the    diagnosis  of   narcolepsy   with
cataplexia.” A.R. 657. And the records seemed to indicate that
Dr. Gatiwala ordered the EEG to rule out “complex partial
seizures,” as opposed to narcolepsy. See A.R. 681 (Dr. Gatiwala
ordered EEGs “to rule out complex partial seizures”); see also
A.R. 613 (report from Dr. Naik indicating that MSLT would test
for narcolepsy and that neurological evaluation would help rule
out partial complex seizures).



                                             31
evidence for that conclusion. 15                 In fact, Monroe has consistently

reported that use of the CPAP has not significantly helped those

problems, and that was his testimony as well.                         On remand, if the

ALJ    decides       to     discredit       Monroe’s        testimony       regarding      his

episodes      of     loss    of    consciousness        and    fatigue,       it    will   be

incumbent on him to provide a clearer explanation of his reasons

for doing so, such that it will allow meaningful review of his

decision.

                                                2.

       Another       significant          example     of     the     ALJ’s    failure      to

“‘include      a    narrative       discussion       describing       how    the    evidence

supports each conclusion’” Mascio, 780 F.3d at 636 (quoting SSR

96-8p, 61 Fed. Reg. at 34,478, concerns his explanation of the

varying       degrees       of    weight     he      gave     to    differing      opinions

concerning Monroe’s conditions and limitations.                              For example,

regarding Monroe’s mental impairments, the ALJ noted that Dr.

Link    and    Mr.    Booth’s      report       concluded      that    Monroe      “appeared

marginally         low,     in    terms    of     mastering        basic    directions     or

procedures reliably and safely” and that his “ability to sustain

attention, efforts, and constructive interpersonal relationships

over time in goal-oriented activities was moderately low.”                               A.R.

       15
       Nor did the ALJ even mention that Monroe’s testimony and
Dr. Naik’s medical records indicated that Dr. Naik wanted to
treat Monroe with medication but that Monroe could not afford
it.


                                                32
19-20.     The ALJ stated that he gave that opinion only “limited

weight” based on a determination that “the objective evidence or

the     claimant’s        treatment          history        did   not       support         the

consultative examiner’s findings.”                    A.R. 20.        However, the ALJ

did not specify what “objective evidence” or what aspects of

Monroe’s “treatment history” he was referring to.                            As such, the

analysis is incomplete and precludes meaningful review.                             The ALJ

gave    similarly       conclusory      analysis       of    other    opinions.         See,

e.g.,     A.R.     20     (“The        undersigned        gives      the     consultative

examiner’s       findings    some       weight,      to     the   extent     that      it    is

consistent       with     the     residual          functional       capacity.              The

consultative examiner’s opinion is supported by the objective

evidence.”); A.R. 20 (“The undersigned gives this opinion, some

weight to the extent that it is consistent with the residual

functional       capacity.         The       objective       evidence       supports        the

consultative examiner’s findings.”); A.R. 20 (“The undersigned

also gives this opinion some weight.                      The consultative examiner

opinion    is    consistent       with    the     objective       evidence       and   other

opinions    of    record,       such    as    the    first    consultative        physical

examination.”); A.R. 20 (“The undersigned gives the state agency

findings     limited       weight.            After       reviewing        the   objective

evidence, the undersigned finds that the claimant’s limitations

are more consistent with a light level of exertion.”); A.R. 20

(“The undersigned gives the state agency consultants[’] findings

                                             33
significant weight.       The state agency findings are supported by

the    objective      evidence    and     the     claimant’s          subjective

complaints.”).     Without more specific explanation of the ALJ’s

reasons for the differing weights he assigned various medical

opinions,   neither    we   nor   the    district      court    can    undertake

meaningful substantial-evidence review.               See Radford, 734 F.3d

at 295.

                                   III.

      For the foregoing reasons, we reverse the district court’s

judgment and remand with instructions to vacate the denial of

Monroe’s    application     for   benefits      and    remand    for    further

administrative proceedings.

                              REVERSED AND REMANDED WITH INSTRUCTIONS




                                    34